Gilbert, Justice.
This case came before this court on a direct bill of exceptions complaining of the striking of the defendant’s answer. That is the sole exception. “No cause shall be carried to the Supreme Court or Court of Appeals upon any bill of exceptions while the same is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the cause or final as to some material party thereto.” Code of 1933, § 6-701; Bozeman v. Ward-Truitt Co., 141 Ga. 45 (80 S. E. 320); Turner v. Camp, 110 Ga. 631 (2) (36 S. E. 76); Harvey v. Bowles, 112 Ga. 421 (37 S. E. 364); Berryman v. Haden, 112 Ga. 752 (38 S. E. 53); Fugazzi v. Tomlinson, 119 Ga. 622 (46 S. E. 831); Battle v. Hambrick, 142 Ga. 807 (83 S. E. 937); Vanzant v. First National Bank, 164 Ga. 772 (139 S. E. 537); Jackson v. Fite, 165 Ga. 382 (140 S. E. 754); Irby v. Irby, 167 Ga. 708, 710 (146 S. E. 489).

Writ of error dismissed.


All the Justices concur.